Name: 2008/197/EC: Council Decision of 18 February 2008 on the conclusion of the Agreement between the European Community and the Republic of Paraguay on certain aspects of air services
 Type: Decision
 Subject Matter: America;  air and space transport;  European construction;  international affairs
 Date Published: 2008-03-05

 5.3.2008 EN Official Journal of the European Union L 60/31 COUNCIL DECISION of 18 February 2008 on the conclusion of the Agreement between the European Community and the Republic of Paraguay on certain aspects of air services (2008/197/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) On 5 June 2003 the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) The Commission has negotiated, on behalf of the Community, an Agreement with the Republic of Paraguay on certain aspects of air services (the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (3) The Agreement was signed on behalf of the European Community subject to its possible conclusion at a later date, in accordance with Council Decision 2007/323/EC (1). (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Paraguay on certain aspects of air services is hereby approved on behalf of the Community. Article 2 The President of the Council is authorised to designate the person empowered to make the notification provided for in Article 8(1) of the Agreement. Done at Brussels, 18 February 2008. For the Council The President D. RUPEL (1) OJ L 122, 11.5.2007, p. 30.